UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2720



BARON J. BELL,

                                            Plaintiff - Appellant,

          versus


ARUNDEL COMMUNITY DEVELOPMENT SERVICES, INCOR-
PORATED; HANS F. MAYER, President, Board of
Directors; KATHLEEN M. KOCH, Executive Direc-
tor; SHERRY WILLIAMS, Program Director; ADRIAN
WISEMAN, Member, Board of Directors,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Frederick N. Smalkin, District Judge.
(CA-97-3823-S)


Submitted:   January 19, 1999          Decided:     February 10, 1999


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Baron J. Bell, Appellant Pro Se. Charles Samuel Fax, Dana Michelle
Sirkis Wilson, SHAPIRO & OLANDER, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Baron J. Bell filed an untimely notice of appeal.   We dismiss

for lack of jurisdiction.   The time periods for filing notices of

appeal are governed by Fed. R. App. P. 4. These periods are

“mandatory and jurisdictional.”       Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders.     Fed. R. App. P. 4(a)(1).

The only exceptions to the appeal period are when the district

court extends the time to appeal under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on October 16, 1998;

Bell’s notice of appeal was filed on November 17, 1998, which is

beyond the thirty-day appeal period. Bell’s failure to note a

timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Bell’s

appeal.   We therefore grant the Appellees’ motion to dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                  2